Exhibit 10.34

 

This instrument or other agreement and the indebtedness, rights and obligations
evidenced hereby and any liens or other security interests securing such rights
and obligations are subordinate in the manner and to the extent set forth in
that certain Subordination and Intercreditor Agreement (as amended, restated,
supplemented or modified from time to time, the “Subordination and Intercreditor
Agreement”), dated as of September 30, 2013, by and among the Subordinated
Lender identified therein and MidCap Funding III, LLC, in its capacity as agent
(together with its successors and assigns, “Agent”) for the Senior Lenders (as
defined in the Subordination and Intercreditor Agreement), to certain
indebtedness, rights and obligations of FURIEX PHARMACEUTICALS, INC., APBI
HOLDINGS, LLC, DEVELOPMENT PARTNERS, LLC and GENUPRO, INC., to Agent and the
Senior Lenders, and all liens and security interests of Agent securing the same,
all as described in the Subordination and Intercreditor Agreement, and each
holder and transferee of this instrument or agreement, by its acceptance hereof,
irrevocably agrees to be bound by the provisions of the Subordination and
Intercreditor Agreement.

 

 

SECURED PROMISSORY NOTE

 



$15,000,000.00

 September 30, 2013



                 

 

FOR VALUE RECEIVED, FURIEX PHARMACEUTICALS, INC., a Delaware corporation, APBI
HOLDINGS, LLC, a North Carolina limited liability company, DEVELOPMENT PARTNERS,
LLC, a Delaware limited liability company, and GENUPRO, INC., a North Carolina
corporation (either individually or collectively as the context may require, the
“Borrower”), jointly and severally, hereby promise to pay to the order of the
FREDRIC NEVILLE ESHELMAN REVOCABLE TRUST u/a dated July 13, 1988, as amended
and/or restated (“Lender”), c/o Fredric Neville Eshelman, Trustee, with an
address of 6814 Towles Road, Wilmington, North Carolina 28409, or such other
place of payment as the holder of this Secured Promissory Note (this “Promissory
Note”) may specify from time to time in writing, in lawful money of the United
States of America, the principal amount of FIFTEEN MILLION and No/100 Dollars
($15,000,000.00), or such other principal amount as Lender has advanced to
Borrower, together with interest in accordance with the Loan Agreement (as
hereinafter defined) (or if and when applicable, at a rate equal to the Default
Rate (as defined in the Loan Agreement) based upon a year consisting of 360
days, with interest computed daily based on the actual number of days in each
month until the principal balance is paid in full. All terms defined in the Loan
Agreement shall have the same definitions when used herein, unless otherwise
defined herein.

 

Commencing November 1, 2013 and continuing on the Interest Payment Date of each
successive month thereafter through and including the Maturity Date, Borrower
shall make monthly payments of interest to the Lender, in arrears, and
calculated as set forth hereinabove. Commencing on October 1, 2014 and
continuing on the first (1st) day of each successive calendar month thereafter
through and including the Maturity Date, and subject to the condition that, to
the extent provided in the Subordination and Intercreditor Agreement, if then in
effect, Borrower shall have $7,500,000 of unrestricted cash on hand after giving
effect to each such principal payment, Borrower shall make monthly payments of
principal in the amount of ONE HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED
SIXTY-SEVEN and No/100 Dollars ($166,667.00) to the Lender. All unpaid principal
and accrued interest owed under this Promissory Note is due and payable in full
on the Maturity Date. The Promissory Note may be prepaid only in accordance with
provisions of the Loan Agreement.

 

This Promissory Note is executed and delivered in connection with that certain
Loan and Security Agreement dated as of September 30, 2013, by and among
Borrower and Lender (as the same may from time to time be amended, modified,
restated or supplemented in accordance with its terms, the “Loan Agreement”),
and is entitled to the benefit and security of the Loan Agreement and the other
Loan Documents (as defined in the Loan Agreement), to which reference is made
for a statement of all of the terms and conditions thereof. All payments shall
be made in accordance with this Promissory Note and the Loan Agreement. An Event
of Default under the Loan Agreement shall constitute a default under this
Promissory Note, and upon any such Event of Default, all principal and interest
and other obligations owing under this Promissory Note may be accelerated and
declared immediately due and payable as provided for in the Loan Agreement.
Reference to the Loan Agreement shall not affect or impair the absolute and
unconditional obligation of Borrower to pay all principal and interest and
premium, if any, under this Promissory Note upon demand or as otherwise provided
herein

 

 

 
 

--------------------------------------------------------------------------------

 

 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the Uniform Commercial Code as in effect in the
State of North Carolina or any applicable law. Borrower agrees to make all
payments under this Promissory Note without setoff, recoupment or deduction and
regardless of any counterclaim or defense. This Promissory Note has been
negotiated and delivered to Lender and is payable in the State of North
Carolina. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of North Carolina, excluding any
conflicts of law rules or principles that would cause the application of the
laws of any other jurisdiction. Without limiting the generality of the preceding
paragraph, the provisions of Section 11 of the Loan Agreement regarding
jurisdiction, venue and jury trial waiver are incorporated herein.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Borrower, as of the day and year first above written, has
caused this Promissory Note to be executed under seal. 

 

 

  FURIEX PHARMACEUTICALS, INC.            

By: _/s/ Marshall Woodworth______________ (SEAL)

   

Name:    Marshall Woodworth

   

Title:      Chief Financial Officer

               

APBI HOLDINGS, LLC

               

By: _/s/ Marshall Woodworth______________ (SEAL)

   

Name:    Marshall Woodworth

   

Title:      Chief Financial Officer

               

DEVELOPMENT PARTNERS, LLC

               

By: _/s/ Marshall Woodworth______________ (SEAL)

   

Name:    Marshall Woodworth

   

Title:      Chief Financial Officer

               

GENUPRO, INC.

               

By: _/s/ Marshall Woodworth______________ (SEAL)

   

Name:    Marshall Woodworth

   

Title:      Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 